Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kelly McKinney on 10 March 2022.

The application has been amended as follows. 
In claim 3, line 3, “laterally-expending” has been changed to --laterally-extending-- to be consistent with the other recitations of the structure in claim 3.
In claim 9, line 4, “a lower blade section” has been changed to --the lower blade section-- because the structure is antecedently introduced in claim 1.
In claim 12, line 2, “a laterally-inner surface” has been changed to --the laterally-inner surface-- because the structure is antecedently introduced in claim 11.in claim 12, lines 3-4, “a laterally-outer surface” has been changed to --the laterally-outer surface-- because the structure is antecedently introduced in claim 11.
In claim 17, lines 15-18 has been changed as annotated in the following to clearly establish the antecedent basis for the single first lateral contact surface, first vertical contact surface, and the first non-profiled portion recited in lines 35-41:
 --wherein one of the anti-deflection features of the first set of anti-deflection features extends along the first profiled portion, and 
In claim 17, lines 28-31 has been changed as annotated in the following to clearly establish the antecedent basis for the single second lateral contact surface, second vertical contact surface, and the second non-profiled portion recited in lines 35-41:
--wherein one of the anti-deflection features of the second set of anti-deflection features extends along the second profiled portion, -and comprises a second lateral contact surface and a second vertical contact surface--.
In claim 17, line 34, “anti-deflection features, and” has been changed to --anti-deflection features in an engaged configuration, and-- to establish an antecedent basis for “the engaged configuration” recited in line 35.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance.  The prior art fails to disclose or render obvious, in combination with the other limitations recited:
regarding claims 1 and 17, the gap between the lateral contact surfaces and the vertical contact surfaces of the anti-deflections features is less than the gap between the non-profiled portions of the interlocking arm and lower blade section; and
regarding claim 11, a dimension of the channel between the lateral contact surfaces or the vertical contact surfaces of the anti-deflection features is less than a dimension of the channel along a remaining portion of the laterally-inner surface of the interlocking arm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/J. W./
Examiner, Art Unit 3753

/KENNETH RINEHART/Supervisory Patent Examiner, Art Unit 3753